Title: To Alexander Hamilton from George Washington, 10 October 1790
From: Washington, George
To: Hamilton, Alexander



Private
Mount Vernon Octr. 10th. 1790
Dear Sir,

Your letter of the 30th. Ulto came duly to hand with its enclosures. For the information contained in it I thank you, as I shall do for all others of a similar nature.
The motives, however, by which the Author of the communication to you was actuated, although they may have been pure and in that case praiseworthy, do also (but it may be uncharitable to harbour the suspicion) admit of a different interpretation and that by an easy and pretty direct clew.
We are approaching the first Monday in December by hasty strides; I pray you therefore to revolve in your mind not only such matters (if there be any) as may be proper for me to lay before Congress in your own Department, but such others of a general nature as may happen to occur to you, that I may be prepared to open the Session with such communications as shall appear to merit attention.
With sincere regard   I am Dear Sir   Your Affectionate Servt
Go: Washington
Alexr. Hamilton Esqr.
